                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:18-CR-53-TBR

UNITED STATES OF AMERICA,                                                             PLAINTIFF
v.
DANNY LEE REVLETT,                                                                  DEFENDANT
                         MEMORANDUM OPINION AND ORDER

        On November 13, 2018, Defendant Danny Lee Revlett was indicted on one count of

conspiracy to distribute methamphetamine and one count of possession with the intent to distribute

methamphetamine. [DN 1]. The Indictment also included a Notice of Forfeiture regarding

$60,093.00 that was seized at Defendant’s residence during the execution of a search warrant. [DN

1]. On August 23, 2019, Defendant pled guilty to both counts. [DN 30]. Pursuant to Defendant’s

plea agreement, the Government and Defendant jointly requested a hearing to determine whether

the $60,093 was properly forfeitable to the United States under 21 U.S.C. § 853. Id. The Court

held a forfeiture hearing on November 13, 2019. Subsequently, the United States filed a

Memorandum, [DN 47], and Defendant responded, [DN 54]. This matter is ripe for adjudication.

For the reasons set forth herein, the Court finds the funds seized at Defendant’s residence are

subject to forfeiture.

                                      LEGAL STANDARD

        Federal Rule of Criminal Procedure 32.2 sets forth the procedure for criminal forfeiture.

“As soon as practical after a verdict or finding of guilty, . . . on any count in an indictment or

information regarding which criminal forfeiture is sought, the court must determine what property

is subject to forfeiture under the applicable statute.” Fed. R. Crim. Proc. 32.2. “If the government

seeks forfeiture of specific property, the court must determine whether the government has


                                                 1
established the requisite nexus between the property and the offense.” Id. This determination “may

be based on evidence already in the record, including any written plea agreement, and on any

additional evidence or information submitted by the parties and accepted by the court as relevant

and reliable.” Id.

                                           DISCUSSION

        In this case, the Government argues that the $60,093 seized at Defendant’s residence is

properly forfeitable pursuant to 21 U.S.C. § 853. Property may be subject to forfeiture pursuant to

this statute when “it is the direct or indirect proceeds of the crime of conviction” or the property

was used to commit or facilitate the crime of conviction. 21 U.S.C. § 853(a)(1)-(2); United States

v. Ferguson, 385 F. App'x 518, 529 (6th Cir. 2010). “The property must bear a ‘sufficient nexus’

or ‘substantial connection’ to the underlying offense.” Ferguson, 385 F. App’x at 529 (citing

United States v. Smith, 966 F.2d 1045, 1055 (6th Cir. 1992)). The Government bears the burden

of proving forfeiture by a preponderance of the evidence. Id. at 529–30. However, the Government

is entitled to a rebuttable presumption that property is subject to forfeiture if it can establish by a

preponderance of the evidence that (1) such property was acquired during the period of the

violation or within a reasonable time after such period, and (2) there was no likely source for such

property other than the violation. 21 U.S.C. § 853(d).

        At the forfeiture hearing, Drug Enforcement Administration Special Agent Keith Varni

testified regarding the investigation into Defendant’s criminal activities and the execution of the

search warrant at Defendant’s residence. First, he stated that Defendant’s co-conspirator, Greg

Sallee, admitted to purchasing $120,000 of methamphetamine from Defendant. [DN 47 at 255].

Moreover, when law enforcement executed the search warrant at Defendant’s residence, they

located approximately six pounds of methamphetamine, as well as $10,000 in a safe in the master



                                                  2
bedroom and $50,000 in a safe in another bedroom. Id. During the execution of the search warrant,

Defendant estimated the amount of money law enforcement officers would locate in each of the

safes and stated that his wife had no knowledge of the money or methamphetamine located in the

residence. Id. Additionally, Agent Varni testified that Jeffrey Willis, another individual involved

in the conspiracy, informed law enforcement that he had seen approximately twenty pounds of

methamphetamine at Defendant’s residence and had been asked to count $138,000 in cash at the

residence. Id. at 256.

       Defendant testified at the hearing that he had been trafficking in methamphetamine for six

to eight months before he was arrested. Id. He admitted to buying and reselling large quantities of

methamphetamine and reinvesting the profits into his operation by purchasing more drugs. Id. at

257. On his 2018 taxes, Defendant claimed to have profited $35,000 from his methamphetamine

sales. Id. During the forfeiture hearing, he admitted that $35,000 of the seized funds were proceeds

of drug sales, but maintained that $25,000 was unrelated to drug activities. Id. He testified that he

receives $3,500 each month from his boilermaker’s pension and the Social Security

Administration. [DN 54 at 287]. Additionally, his wife works as a teacher’s assistant and their

income is supplemented by rental property. Id. Furthermore, Defendant provided bank statements

demonstrating that he withdrew more than $80,000 from his IRA between 2016 and 2018.

[Defendant’s Exhibit 2]. Finally, Defendant testified that he has always kept large amounts of cash

in his home. [DN 54 at 288].

       Defendant admits that $35,000 of the seized funds were direct proceeds of his crime.

Therefore, the issue before the Court is whether the remaining $25,000 is subject to forfeiture. The

Government’s argument in favor of forfeiture focuses on Defendant’s gross profits. Defendant

testified he sold 17.5 pounds of methamphetamine during the course of his trafficking operation.



                                                 3
[DN 47 at 258]. Assuming all the methamphetamine was sold for the lowest price quoted by

Defendant, $8,000 per pound, his gross profits would have been $140,000. Id. Since these funds

were kept at the residence and commingled with Defendant’s legitimate income, the Government

argues that Defendant would have no way of knowing whether the money used to facilitate his

trafficking operation was legitimate. Id. at 258–59.

       In response, Defendant argues that the Government is not entitled to a rebuttable

presumption of forfeiture. [DN 54 at 288]. The Court agrees. The Government failed to establish

by a preponderance of the evidence that there was no likely source for the $60,093 other than drug

trafficking. Defendant testified that he receives $3,500 each month, in addition to his wife’s

income and other income from rental properties, and provided documentation that he has

withdrawn more than $80,000 from his IRA in the years leading up to his arrest. The Government

did not refute these claims or fully address whether this money could constitute a portion of the

seized funds. Since it appears that the $60,093 could have come from multiple sources, the

Government is not entitled to a rebuttable presumption of forfeiture.

       Accordingly, the Government must prove by a preponderance of the evidence that the

seized funds were direct or indirect proceeds of drug trafficking or the funds were used to commit

or facilitate the crime. Based on the evidence in the record, the Court concludes that this burden

has been met. Even if a portion of the $60,093 was legitimate when Defendant placed the money

in his safes, he admitted to comminglingly those funds with his drug proceeds. [DN 41 at 235]. A

photo taken of the money at the time it was seized shows large quantities of one-hundred-dollar

bills rubber banded together. [Government’s Exhibit 1]. Thus, it appears highly unlikely that

Defendant would have been able to discern the legitimate funds from the illegitimate funds after

they were placed in the safes. Instead, Defendant would have used a mixture of both types of



                                                 4
money to reinvest in his trafficking operation by purchasing more methamphetamine. Therefore,

the Court finds that the entire $60,093 is forfeitable pursuant to 21 U.S.C. § 853 as funds used to

facilitate the crime of conviction.

                                        CONCLUSION

          For the reasons set forth herein, IT IS HEREBY ORDERED: the $60,093 seized during

the execution of the search warrant at Defendant’s residence shall be FORFEITED to the United

States.


          IT IS SO ORDERED.




                                                                 April 13, 2020




CC: Attorneys of Record.




                                                5
